Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 16-BG-661                        8/25/16

                      IN RE ANTOINI M. JONES, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 428159)

          On Report and Recommendation of the Board on Professional
              Responsibility Hearing Committee Number Seven

                   Approving Petition for Negotiated Discipline
                          (BDN D311-10 & D103-11)

                            (Decided: August 25, 2016)

      Before BECKWITH and MCLEESE, Associate Judges, and FARRELL, Senior
Judge.

      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.



      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Hearing Committee Number Seven (“the

Committee”) recommends approval of a revised petition for negotiated attorney

discipline. The violations stem from respondent Antoini M. Jones’s professional
                                          2


misconduct arising from his representation of two clients in two separate civil

actions.



      Respondent acknowledged that he failed to (1) provide competent

representation; (2) act with reasonable promptness; and (3) communicate with his

clients, thereby violating Rules 1.1 (a) & (b), 1.3 (c), and 1.4 (a) of the District of

Columbia Rules of Professional Conduct.            The Committee considered the

following circumstances in mitigation: (1) respondent cooperated with Bar

Counsel; (2) respondent took full responsibility and demonstrated remorse for his

actions; (3) respondent’s family situation; and (4) one client’s personal conduct

affected respondent’s ability to represent that client. The Committee also reviewed

respondent’s four previous informal admonitions, two of which involved

misconduct sounding in neglect. As a result, Disciplinary Counsel and respondent

negotiated the imposition of discipline in the form of a ninety-day suspension,

stayed, and one year of probation during which respondent must (1) meet with and

obtain an assessment from the District of Columbia Bar’s Practice Management

Advisory Service (“PMAS”) and comply with and implement any PMAS

recommendation, including the supervision of a practice monitor; (2) not be found

to have engaged in any additional ethical misconduct; and (3) complete his

financial obligations to one complainant. After reviewing the revised petition for
                                         3


negotiated discipline, considering a supporting affidavit and an unsworn letter from

one of the complainants, and conducting a limited hearing, the Committee

concluded that the revised petition for negotiated discipline should be approved.



      We accept the Committee’s recommendation because the Committee

properly applied D.C. Bar R. XI, § 12.1 (c), and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated

discipline of a ninety-day suspension from the practice of law, stayed, and one year

of probation with the conditions set forth above is not unduly lenient considering

the existence of mitigating factors and the discipline imposed by this court for

similar actions.1



      1
         See In re Mance, 869 A.2d 339, 341-43 (D.C. 2005) (per curiam)
(imposing thirty-day suspension, with suspension conditionally stayed during one-
year period of unsupervised probation with requirement that attorney attend six
hours of continuing legal education courses in legal ethics and law-office
management, as disciplinary sanction for attorney’s neglect of client’s criminal
appeal, where attorney had two prior informal admonitions); In re Douglass, 859
A.2d 1069, 1072-87 (D.C. 2004) (per curiam) (suspending for ninety days attorney
who had two prior informal admonitions and presented no significant mitigating
factors, where attorney failed to prepare or pursue client’s case and then attempted
to prevent client from seeking refund of attorney’s fees after attorney no longer
represented that client); In re Drew, 693 A.2d 1127, 1127-28 (D.C. 1997) (per
curiam) (imposing sixty-day suspension on attorney who had three prior informal
admonitions in similar cases where attorney failed to note appeal for client
following criminal conviction and failed to note appeal or file motion to modify a
sentence for another client); In re Knox, 441 A.2d 265, 266-68 (D.C. 1982)
                                                                       (continued…)
                                            4


      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is



      ORDERED that Antoini M. Jones is hereby suspended from the practice of

law in the District of Columbia for ninety days, stayed in favor of one year of

probation during which respondent must (1) meet with and obtain an assessment

from the District of Columbia Bar’s PMAS and comply with and implement any

PMAS recommendation, including the supervision of a practice monitor; (2) not be

found to have engaged in any additional ethical misconduct; and (3) complete his

financial obligations to one complainant.



                                                 So ordered.




(…continued)
(imposing ninety-day suspension after attorney failed to take any action before
statute of limitations expired and did not communicate with client about decision
not to pursue claim).